Exhibit 10.2

EXECUTIVE SEVERANCE AGREEMENT

THIS EXECUTIVE SEVERANCE AGREEMENT (“Agreement”) by and between ModusLink Global
Solutions, Inc., a Delaware corporation (the “Company”), and John J. Boucher
(the “Executive”), is made as of the 28th of January, 2013.

WHEREAS, the Executive and the Company have executed an offer letter dated
January 13, 2013, setting forth certain terms and conditions of the Executive’s
employment with the Company (“Offer Letter”); and

WHEREAS, in connection with the Executive’s employment, the parties desire to
enter into this Executive Severance Agreement;

NOW, THEREFORE, as an inducement for and in consideration of the Executive
entering into its employ, the Company agrees that the Executive shall be
eligible to receive the severance payments and benefits set forth in this
Agreement in the event the Executive’s employment with the Company is terminated
under the circumstances described and subject to the conditions below and shall
be entitled to certain other rights and benefits provided herein; and for good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

1. Term of Agreement. The term of this Agreement shall be from the date hereof
through the last day of Executive’s employment with the Company (the
“Termination Date”).

2. Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating his employment. Executive understands
and acknowledges that he is an employee at will and that either he or the
Company may terminate the employment relationship between them at any time and
for any reason.

3. Severance Payment.

(a) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below) or by the Executive for
Good Reason (as defined below), the Company shall pay to the Executive (as
severance pay), the sum of his base salary and target annual bonus as in effect
on the Executive’s last day of employment (exclusive of any other compensation),
in regular bi-weekly payments for twelve (12) months following the Termination
Date (the “Severance Pay”). In addition, the Company shall pay the Executive in
monthly installments the difference between the premium Executive is required to
pay for COBRA continuation benefits under the same type of coverage he (and if
applicable his dependents) had immediately



--------------------------------------------------------------------------------

prior to the Termination Date and the amount Executive would have paid as an
active employee of the Company for twelve (12) months, or if earlier, the date
Executive no longer receives COBRA coverage. In the event that the Executive is
entitled to severance benefits under Section 3(b) below, this Section 3(a) shall
not apply and shall have no further force or effect.

(b) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause or by the Executive for Good Reason, within
twelve (12) months following a Change of Control (as defined below) of the
Company, (i) the Company shall pay to the Executive (as severance pay), the
Change of Control Severance (as defined below) in regular bi-weekly payments
over the Severance Period (as defined below) and (ii) all of the Executive’s
stock options and/or restricted stock which vest solely based on continued
service and not based on performance, which are then outstanding shall be
immediately vested, such vested awards that were granted as restricted stock
shall be free of restrictions and such vested awards that were granted as
options shall remain exercisable for a period of 6 months following the
Executive’s last day of employment (but not to exceed the original term of such
awards). Additionally, notwithstanding anything to the contrary in the Company’s
2010 Incentive Award Plan or any successor plan thereto regarding full vesting
of options or restricted stock under certain circumstances following a Change of
Control, which the Executive hereby waives, Executive agrees that the
Performance Options (as defined in the Offer Letter) shall vest only in 20%
installments for each Price Performance Threshold (as defined in the Offer
Letter) which has been met at the time of the Change of Control, and any other
performance based restricted stock will vest pro rata based on the proportion of
the performance period completed through the Termination Date, and at the target
performance level. In addition, the Company shall pay the Executive in monthly
installments the difference between the premium Executive is required to pay for
COBRA continuation benefits under the same type of coverage he (and if
applicable his dependents) had immediately prior to the Termination Date and the
amount Executive would have paid as an active employee of the Company for the
Severance Period, or if earlier, the date Executive no longer receives COBRA
coverage.

(c) The Executive agrees that after the Termination Date, but prior to payment
of the severance pay called for by Section 3(a) or Section 3(b), as the case may
be, he shall execute a waiver and release (including confidentiality and
non-disparagement provisions), in the form attached hereto as Exhibit A, of any
and all claims he may have against the Company and its officers, employees,
directors, parents, subsidiaries and affiliates. Executive understands and
agrees that the payment of the severance benefits called for by this Agreement
are contingent upon his execution and delivery to the Company of the previously
described release of claims and such release being effective and not revoked on
the sixtieth (60th) day following the Termination Date. The severance payable
under Section 3(a) or Section 3(b), as applicable shall commence with the first
payroll following the date the release of claims described above is effective ;
provided, that if the period in which Executive may sign and return the release
spans more than one taxable year, payment will not commence until the later
taxable year. If the release of claims is not effective on the sixtieth
(60th) day after the Termination Date no severance

 

2



--------------------------------------------------------------------------------

benefits will be payable. Executive’s rights to the severance under Section 3(a)
or Section 3(b) shall constitute the sole remedy of the Executive in the event
of termination of the Executive’s employment. For purposes of this Agreement the
Executive’s termination of employment shall mean his “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).

(d) Payments to the Executive under Sections 3(a) and 3(b) shall be bifurcated
into two portions, consisting of the portion, if any, that includes the maximum
amount of the payments that does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the portion, if any, that includes the excess
of the total payments that does constitute nonqualified deferred compensation.
Payments hereunder shall first be made from the portion that does not consist of
nonqualified deferred compensation until such portion is exhausted and then
shall be made from the portion that does constitute nonqualified deferred
compensation. Notwithstanding the foregoing, if the Executive is a “specified
employee” as defined in Section 409A(a)(3)(B)(i) of the Code, the commencement
of the delivery of the portion that constitutes nonqualified deferred
compensation will be delayed to the date that is 6 months and one day after the
Executive’s termination of employment (the “Earliest Payment Date”). Any
payments that are delayed pursuant to the preceding sentence shall be paid pro
rata during the period beginning on the Earliest Payment Date and ending on the
date that is 12 months following termination of the Executive’s employment. The
determination of whether, and the extent to which, any of the payments to be
made to the Executive hereunder are nonqualified deferred compensation shall be
made after the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Executive following the taxable year of the
Executive in which the Executive’s termination of employment occurs.

(e) (i) Notwithstanding any other provision of this Agreement, except as set
forth in Section 3(e)(ii), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for the Executive. For purposes of this
Section 3(e), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(ii) Notwithstanding the provisions of Section 3(e)(i), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) the aggregate present
value (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-31 and Q/A-32 or any successor provisions) of the amount of any additional
taxes that would

 

3



--------------------------------------------------------------------------------

be incurred by the Executive if the Eliminated Payments (determined without
regard to this sentence) were paid to him (including, state and federal income
taxes on the Eliminated Payments, the excise tax imposed by Section 4999 of the
Code payable with respect to all of the Contingent Compensation Payments in
excess of the Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code), and any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 3(e)(ii) shall be referred to as
a “Section 3(e)(ii) Override.” For purposes of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

(iii) For purposes of this Section 3(e), the following terms shall have the
following respective meanings:

(A) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(B) “Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.

(iv) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 3(e)(iv). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 3(e)(ii) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence, in which case he shall
indicate, if applicable, which Contingent Compensation Payments, or portions
thereof (the aggregate amount of which, determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall be equal
to the Eliminated Amount), shall be treated as Eliminated Payments or (B) that
he disagrees with such determination, in which case he shall set forth (i) which
Potential Payments should be characterized as Contingent Compensation Payments,
(ii) the Eliminated Amount, (iii) whether the Section 3(e)(ii) Override is
applicable, and (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance

 

4



--------------------------------------------------------------------------------

with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision,
shall be equal to the Eliminated Amount, if any), shall be treated as Eliminated
Payments. In the event that the Executive fails to deliver an Executive Response
on or before the required date, the Company’s initial determination shall be
final and the Contingent Compensation Payments that shall be treated as
Eliminated Payments shall be determined by the Company in its absolute
discretion. If the Executive states in the Executive Response that he agrees
with the Company’s determination, the Company shall make the Potential Payments
to the Executive within three business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due). If the Executive states in the Executive Response
that he disagrees with the Company’s determination, then, for a period of 60
days following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute.

(v) The provisions of this Section 3(e) are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

4. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Cause” shall mean a good faith finding by a majority of the members of the
Board of Directors of the Company, after giving the Executive an opportunity to
be heard, of: (i) gross negligent or willful misconduct by the Executive in
connection with his employment duties, (ii) failure by the Executive (other than
due to disability) to perform his duties or responsibilities required pursuant
to his employment, after written notice and an opportunity to cure,
(iii) misappropriation by the Executive of the assets or business opportunities
of the Company, or its affiliates, (iv) embezzlement or other financial or other
fraud committed by the Executive, (v) the Executive knowingly allowing any third
party to commit any of the acts described in any of the preceding clauses
(iii) or (iv), or (vi) the Executive’s indictment for, conviction of, or entry
of a plea of no contest with respect to, any felony or any crime involving moral
turpitude.

(b) “Good Reason” shall mean: (i) the unilateral relocation by the Company of
the Executive’s principal work place for the Company to a site more than 60
miles from the Executive’s principal office, (ii) a material reduction in the
Executive’s then-current

 

5



--------------------------------------------------------------------------------

salary without the Executive’s consent or (iii) material diminution of the
Executive’s duties, authority or responsibilities, without the Executive’s
consent. In order to establish “Good Reason” for a termination, the Executive
must provide notice to the Company of the existence of the condition giving rise
to the “Good Reason” within 90 days following the initial existence of the
condition, and the Company has 30 days following receipt of such notice to
remedy such condition.

(c) “Change of Control” shall mean the first to occur of any of the following:

(A) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (A), any acquisition directly from
the Company shall not constitute a Change in Control; or

(B) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of the Company (the “Board”) (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(x) who was a member of the Board on the date of this Agreement or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

(C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such

 

6



--------------------------------------------------------------------------------

resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 40% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

(D) the liquidation or dissolution of the Company.

(d) “Change of Control Severance” means:

(i) if the Change of Control occurs on or prior to July 31, 2013, 1.5 times the
sum of (A) Executive’s annual base salary as in effect on the Termination Date,
plus (B) Executive’s target bonus for the fiscal year of the Termination Date;
or

(ii) if the Change of Control occurs after July 31, 2013, then 2 times the sum
of (A) Executive’s base salary as in effect on the Termination Date, plus
(B) Executive’s target bonus for the fiscal year of the Termination Date.

(e) “Severance Period” means (i) 18 months if the Change in Control occurs on or
prior to July 31, 2013 and (ii) 24 months if the Change in Control occurs after
July 31, 2013.

5. Termination of Employment. Upon termination of Executive’s employment with
the Company for any reason, in addition to any severance payments which may be
payable under this Agreement, Executive shall be entitled to receive all salary
and benefits through the Termination Date.

6. Miscellaneous.

(a) Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party.
All notices to the Company shall also be addressed to the Company’s General
Counsel.

(b) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

7



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement shall constitute the entire agreement
between the parties regarding the matters addressed herein and supersede all
prior agreements and understandings, whether written or oral, relating to the
subject matter of such agreements. If there shall be any inconsistency
(including, without limitation, identical capitalized terms with less than
identical meanings) between the Agreement, and any other agreement (including
the Offer Letter), plan, award, program or practice of the Company whether now
existing or hereafter adopted or amended, then this Agreement shall control,
unless the Executive and the Company hereafter have agreed otherwise in writing
and such other agreement, plan, program or practice specifically refers to the
provision of the Agreements affected thereby.

(d) Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. No payments to be made under this Agreement may be
accelerated or deferred except as specifically permitted under Section 409A. In
the event that the Agreement shall be deemed not to comply with Section 409A,
then neither the Company, the Board nor its or their designees or agents shall
be liable to the Executive or other person for actions, decisions or
determinations made in good faith.

(e) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. Any action, suit
or other legal arising under or relating to any provision of this Agreement
shall be commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within Massachusetts), and the Company and
the Executive each consents to the jurisdiction of such a court. The Company and
the Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

(h) Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

8



--------------------------------------------------------------------------------

(i) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

(j) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

* * * * *

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ModusLink Global Solutions, Inc. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Executive Vice President, Chief Administrative
Officer and General Counsel Executive

/s/ John J. Boucher

Name:   John J. Boucher

 

9



--------------------------------------------------------------------------------

Exhibit A

FORM OF AGREEMENT AND GENERAL RELEASE LETTER IN CONNECTION WITH TERMINATION OF
EMPLOYMENT

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

[DATE]

John J. Boucher

[Address]

Dear John,

In connection with the termination of your employment with ModusLink Global
Solutions, Inc. (the “Company”) effective [DATE] (the “Termination Date”), you
are eligible to receive certain benefits described in Section 3[(c) or (b)] (the
“Severance Benefits”) of that the Executive Severance Agreement dated January
    , 2013 by and between you and the Company (the “Severance Agreement”) as set
forth on Appendix A hereto, if you sign and return this letter agreement (the
“Agreement”) to the [TITLE] of the Company by [DATE 53 DAYS AFTER TERMINATION
DATE]. By signing and returning this Agreement, you will be entering into a
binding agreement with the Company and will be agreeing to the terms and
conditions set forth in the numbered paragraphs below, including the release of
claims set forth in Section 2 and the covenant not to sue in Section 3.
Therefore, you are advised to consult with your attorney before signing this
Agreement and you may take up [twenty-one (21) or forty-five (45)]1 to do so. If
you sign this Agreement, you may change your mind and revoke your agreement
during the seven (7) day period after you have signed it. If you do not so
revoke, this Agreement will become a binding agreement between you and the
Company upon the expiration of the seven (7) day revocation period.

If you choose not to sign and return this Agreement by [DATE 53 DAYS AFTER
TERMINATION DATE], you shall not receive from the Company any of the Severance
Benefits. You will, however, receive payment of all wages and accrued but unused
vacation time through the Termination Date. Also, regardless of signing this
Agreement, you may elect to continue receiving group medical insurance pursuant
to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. Except as specifically set
forth in the Severance Agreement, all premium costs shall be paid by you on a
monthly basis for as long as, and

 

1 

21 days applies to one off terminations and 45 days to termination of employee
40 years or older in a layoff, restructuring or other job action affecting 2 or
more persons (a “group termination”)

 

10



--------------------------------------------------------------------------------

to the extent that, you remain eligible for COBRA continuation. You should
consult the COBRA materials to be provided by the Company for details regarding
benefits. All other benefits, including life insurance and long term disability,
will cease upon your Termination Date.

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this Agreement and you do not revoke it
within the seven (7) day period:

 

  1. Description of Severance Benefits - If you timely sign and return this
Agreement and do not revoke it within the seven (7) day revocation period, you
will receive the Severance Benefits. You and the Company acknowledge and agree
that the Severance Benefits are accurately described on Appendix A hereto and
include all benefits due and owing to you under the Severance Agreement;
provided that you are only entitled to the Severance Benefits if you timely sign
and return this Agreement and do not revoke it within the seven (7) day
revocation period, and then only in accordance with this Agreement.

 

  2.

Release - In consideration of the payment of the Severance Benefits, which you
acknowledge you would not otherwise be entitled to receive, you, on behalf of
yourself and any past, present or future heirs, executors, administrators, or
assigns (the “Releasing Parties”) hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates (that is, entities controlling,
controlled by or under common control with the Company), subsidiaries, parent
companies, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities,
complaints and expenses (including attorneys’ fees and costs), of every kind and
nature, whether known or unknown, which you or the Releasing Parties ever had or
now have through the date you sign this Agreement, against the Released Parties,
including but not limited to, (a) all claims arising out of your employment
with, compensation during and/or separation from the Company, other than the
claims for Severance Benefits (b) all employment discrimination claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age
Discrimination in Employment Act and the Older Worker Benefit Protection Act, 29
U.S.C. §621 et seq., arising before the execution of this Agreement, the
Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et seq., all as
amended, and any other similar state laws, (c) all claims arising out of the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Fair Credit
Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101 et seq., all as amended, the

 

11



--------------------------------------------------------------------------------

  Equal Pay Act, the Massachusetts Fair Employment Rights Act; (k) the Annotated
Laws of Massachusetts at Part I, Title XXI, Chapter 149 and any similar state
laws, (d) all common law claims including, but not limited to, actions in tort,
defamation, libel, slander, breach of contract, fraud, misrepresentation,
harassment, retaliation, violation of public policy, wrongful dismissal or
discharge, implied covenant of good faith and fair dealing (e) all claims to any
non-vested ownership interest in the Company or its affiliates, contractual or
otherwise, including, but not limited to, claims to stock or stock options,
(f) all claims arising out of or related to the payment or non-payment of wages,
expense and the provision of breaks, and (g) any claim or damage, including
without limitation, compensatory dames, punitive damages, injunctive relief or
attorneys’ fees arising out of, or otherwise occurring during, your employment
with or separation from the Company (including a claim for retaliation) under
any common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that you acknowledge that you may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding). This Release (i) does not waive any rights or claims that you may
have that arise after the date you sign this Agreement (ii) shall not constitute
a waiver of any rights to indemnification that you may have, including under the
Company’s charter, bylaws or under any applicable insurance policy, (iii) rights
you may have as a shareholder of the Company, (iv) claims for unemployment
compensation pursuant to the terms of applicable state law, or (v) any claims
that cannot be waived by law.

 

  3.

Covenant Not to Sue. You hereby agree and acknowledge that you will not sue,
commence, assert, bring or file in any court or other tribunal, in any
jurisdiction, any suit, action, litigation, complaint, cross-complaint,
counterclaim, third-party complaint, petition or other pleading or proceeding,
or otherwise seek affirmative relief against any Released Party on account of
any and all claims released pursuant to Section 2 hereof. You intend in granting
this release that it shall be effective as a bar to each and every such claim,
and expressly consents that the release in Section 2 shall be given full force
and effect according to its terms and provisions, including those relating to
unknown and unsuspected claims, if any (notwithstanding any federal, state or
local law that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated claims), as well as those relating to any
other claims described or implied above. You further agree that in the event
that you or any Releasing Party brings any claim in which you or any Releasing
Party seeks damages against any Released Party or in the event you or any
Releasing Party seeks to recover against any Released Party in any claim brought
by a governmental agency on your behalf or on behalf of any Releasing Party,
this Agreement shall serve as a complete defense to such claims. You understand
and agree that this Agreement and the transactions

 

12



--------------------------------------------------------------------------------

  contemplated hereby are not in any way to be interpreted as admissions by any
Released Party that you or any Releasing Party has any viable claims against any
Released Party.

 

  4. Representation and Warranties. You hereby represent and warrant that there
has been, and there will be, no assignment or other transfer of any right or
interest in any claims released pursuant to this Agreement, and that you hereby
agree to indemnify and hold each Released Party harmless from and against any
claims, costs, expenses and attorney’s fees directly or indirectly incurred by
any of the Released Parties as a result of any person or entity asserting any
right or interest pursuant to your assignment or transfer of any such claims.
You also represent and agree that you: (i) have been paid and/or have received
all compensation, wages, bonuses, and/or benefits to which you may be entitled
and that no other amounts and/or benefits are due to you except as provided in
this Agreement; (ii) have no known workplace injuries or occupational diseases
and you either have been provided or you have not been denied any leave
requested under the Family and Medical Leave Act; (iii) are not eligible to
receive payments or benefits under any other severance pay, policy, plan,
practice or arrangement of any of the Released Parties; (iv) have not complained
of and you are not aware of any fraudulent activity or any act(s) which would
form the basis of a claim of fraudulent or illegal activity by the Company or
any other Released Party; and (v) you have not filed any complaint, charge,
claim or proceeding, against any of the Released Parties before any local,
state, federal or foreign agency, court or other body and you are not aware of
any basis on which any such a complaint, charge, claim or proceeding could
reasonably be instituted.

 

  5. Non-Disclosure, Non-Competition and Non-Solicitation - You acknowledge your
obligation to keep confidential all non-public information concerning the
Company and its affiliates which you acquired during the course of your
employment with the Company, as stated more fully in any non-disclosure
agreement you executed at the inception of your employment, or during your
employment, any of which remain in full force and effect. You further
acknowledge and reaffirm your obligations under any non-competition agreement,
to the extent enforceable under applicable state law, non-solicitation
agreement, or any other agreement regarding your commitments to the Company that
by its terms survives termination of your employment, that you previously
executed for the benefit of the Company at the inception of your employment, or
during your employment, any of which also remains in full force and effect.

 

  6. Waiver of Unknown Claims - It is the intention of the parties hereto that
the foregoing release shall be construed in the broadest sense possible and
shall be effective as a prohibition to all claims, charges, actions, suits,
demands, obligations, damages, injuries, liabilities, losses, and causes of
action of every character, nature, kind or description, known or unknown, and
suspected or unsuspected, that you may have against the Released Parties.

 

13



--------------------------------------------------------------------------------

  7. Return of Company Property - Regardless of whether or not you execute this
Agreement, you agree to return and you are obligated to return within seven
(7) days of your termination of employment all Company property including, but
not limited to, keys, files, records (and copies thereof), computer hardware and
software, cellular phones, pagers, and Company vehicle, which is in your
possession or control. You further agree to leave intact all electronic Company
documents, including those which you developed or help develop during your
employment. You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s or its affiliates’ names, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts. You hereby certify that you have not retained
any confidential Company information and have not downloaded or otherwise
preserved any confidential Company information.

 

  8. Cooperation - You agree to cooperate fully with the Company and its
affiliates in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future (whether before or after the
Termination Date) against or on behalf of the Company or its affiliates relating
to events or occurrences that transpired during your employment with the Company
and its affiliates. Your full cooperation in connection with such claims or
actions shall include, but not be limited to, meeting with counsel to prepare
for trial, cooperating in discovery and providing affidavits and testimony as
may be required or deemed necessary by the Company. If it is necessary for you
to travel in fulfilling your obligation to cooperate, the Company shall
authorize reimbursement for all travel expenses in accordance with the Company’s
policies, including lodging, which you incur, subject to your provision of all
documentation requested by the Company.

 

  9. Non-Disparagement - You understand and agree that as a condition for
payment to you of the consideration herein described, you shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of the Released Parties,
including without limitation, its directors, officers, employees, agents or
representatives or about the Company’s business affairs and financial condition.

 

  10. Amendment - This Agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

 

  11.

Waiver of Rights - No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right.

 

14



--------------------------------------------------------------------------------

  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

  12. Validity - Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

  13. Violation - You understand and agree that, in the event you violate any of
your commitments set forth in this Agreement, including but not limited to,
those set forth in paragraphs 3, 5, 6, 7, 8 and 9, all Severance Benefits will
cease immediately.

 

  14. Nature of Agreement - You understand and agree that this Agreement sets
forth certain agreements in relation to the termination of your employment, but
does not constitute an admission of liability or wrongdoing on the part of the
Company, or any other person.

 

  15. Acknowledgments - The general release above includes a waiver of rights
and claims which you may have arising under the Age Discrimination in Employment
Act of 1967 (Title 29, United States Code, Sections 621, et seq.) (“ADEA”). You
are advised to consult with your attorney regarding your waiver of rights and
claims under the ADEA. You understand that by signing this Agreement, you waive
your rights or claims under the ADEA and that you have received consideration
beyond that to which you were previously entitled. You further understand that
you are not waiving rights or claims under that ADEA that may arise after the
effective date of this fully executed Agreement.

You further understand that:

(a) i. You have a period of up to twenty-one (21) days from receipt of this
Agreement to consider whether you wish to execute this Agreement and that the
Company advised you to consult with any attorney of your own choosing to
consider whether you wish to execute this Agreement; and

ii. You have a period of seven (7) days, commencing with the day after the date
of your signature on this Agreement, to revoke your signature and cancel your
agreement to waive your rights under the ADEA. To revoke, you must notify
[TITLE] [ADDRESS], in writing of the revocation within the seven (7) day period.
You understand that this Agreement will not be effective until the seven-day
period has expired without revocation.

 

15



--------------------------------------------------------------------------------

  16. Voluntary Assent - You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this Agreement, and that you fully understand the meaning and intent
of this Agreement. You state and represent that you have had an opportunity to
fully discuss and review the terms of this Agreement with an attorney. You
further state and represent that you have carefully read this Agreement,
including its attachments, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

 

  17. Applicable Law - This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of law
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts or if
appropriate, a federal court located in the Commonwealth of Massachusetts,
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

  18. Entire Agreement - This Agreement, including its attachments, contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to your benefits in connection with termination and the settlement
of claims against the Company and its affiliates and cancels all previous oral
and written negotiations, agreements, commitments, writings in connection
therewith. Nothing in this paragraph, however, shall modify, cancel or supersede
your obligations set forth in paragraph 3.

If you have any questions about the matters covered in this Agreement, please
call [NAME AND NUMBER].

 

Very truly yours, By:  

 

  [NAME]   [TITLE]

I hereby agree to the terms and conditions set forth. I have been given at least
twenty-one (21) days to consider this Agreement (including its attachments) and
I have chosen to execute this Agreement on the date below. I intend that this
Agreement will become a binding agreement between me and the Company if I do not
revoke my acceptance in seven (7) days.

 

 

     Date

 

     John J. Boucher     

To be returned by [DATE 53 DAYS AFTER TERMINATION DATE].

 

16



--------------------------------------------------------------------------------

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

[To be completed at termination based on applicable provisions of Severance
Agreement]

 

17